Citation Nr: 1014558	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  07-38 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code (Montgomery GI Bill), beyond July 6, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from June 1976 to June 1979, 
and from January 1982 to January 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  September 2007 determination of the 
Muskogee Education Center, located at the Muskogee, Oklahoma, 
regional office (RO).  His claims file is in the jurisdiction 
of the Oakland, California, RO and in November 2009, the 
appellant appeared at a videoconference hearing held at the 
Oakland RO before the undersigned.   


FINDINGS OF FACT

1.  The Veteran had active service from June 1976 to June 
1979, and from January 1982 to January 2000.

2.  His delimiting date of July 6, 2007, was arrived at by 
adding ten years to his final discharge date in January 2000, 
and subtracting the 941 days between his two periods of 
active duty, from June 1979 to January 1982.  

3.  The Veteran did not serve on active duty during the break 
in service, and, although he was disabled during part of the 
break in service, he was not disabled during the period from 
January 2000 to July 2007.


CONCLUSION OF LAW

The Veteran's delimiting date for educational assistance 
benefits was properly adjusted, and the criteria for an 
extension of the delimiting date are not met.  38 U.S.C.A. §§ 
3011, 3031 (West 2002); 38 C.F.R. §§ 21.7050, 21.7051 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  For educational assistance 
claims, the regulations delineating the specific notification 
and assistance requirements are set forth in 38 C.F.R. §§ 
21.1031, 21.1032 (2009).  In a letter dated in June 2000, the 
Veteran was informed that his delimiting date had been 
adjusted to July 6, 2007, due to his break in service, and 
informed of procedures to follow if he thought that decision 
was wrong.  In August 2007, the Veteran applied for an 
extension of his delimiting date, and, prior to the 
adjudication of that claim, he was informed of the 
information necessary to substantiate his claim, including 
information verifying additional active duty, information 
regarding the disability he was claiming, and information 
from doctors who had treated him during the period he was 
disabled.  He was also informed of the information he needed 
to provide to VA, to enable VA to obtain relevant evidence, 
and he was provided a copy of an Extension of Delimiting Date 
Questionnaire to complete and return.  All identified 
evidence has been obtained.  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Veteran's first period of service established eligibility 
for educational assistance benefits under Chapter 34, Title 
38, United States Code.  The Chapter 34 program terminated on 
December 31, 1989, and no benefits can be paid under that 
program for training after that date.  38 U.S.C.A. § 3462(e) 
(West 2002).  However, if a Veteran was eligible for 
educational assistance allowance under Chapter 34 as of 
December 31, 1989, he may be entitled to convert his 
entitlement to educational assistance under Chapter 30.  38 
U.S.C.A. § 3011(a)(1); 38 C.F.R. §§ 21.7040; 21.7044(a).  In 
this case, the Veteran used 8 months and 15 days of training 
under the Chapter 34 program, and, in June 2000, the 
Veteran's remaining Chapter 34 entitlement was converted to 
36 months of Chapter 30 educational assistance entitlement.  
As of May 2007, he had 20 months and 5 days of entitlement 
remaining.

In general, a Veteran is entitled to 36 months of educational 
assistance, which must be used within 10 years of discharge 
from active duty.  38 U.S.C.A. § 3031 (West 2002).  However, 
for individuals whose eligibility is based on conversion from 
Chapter 34, pursuant to 38 U.S.C.A. § 3011(a)(1)(B)(i), the 
ten-year period of eligibility is reduced by the amount of 
time equal to the time that the Veteran was not serving on 
active duty during the period beginning January 1, 1977, and 
ending June 30, 1985.  38 U.S.C.A. § 3031(e); 38 C.F.R. § 
21.7050(b).

The Veteran was discharged from service on January 31, 2000, 
and his basic delimiting date before adjustment was February 
1, 2010.  He was not on active duty from June 21, 1979, to 
January 18, 1982, and the RO adjusted the delimiting date by 
subtracting this 941 day period that the Veteran was not on 
active duty.  As a result, the adjusted delimiting date was 
calculated to be July 6, 2007.  

The Veteran argues that his delimiting date should be 
extended based on two theories.  The first is that he was on 
active duty in the Active Guard Reserves for a period of 179 
days in 1981.  The second is that he was prevented, by 
physical disability, from attending a program of education 
from July 10, 1981, when he suffered from kidney failure, to 
January 11, 1982, when he was cleared to return to active 
duty.  The claim was denied on the basis that this period of 
disability did not occur during the period of eligibility for 
MGIB, and that service in 1981 was active duty for training, 
and not active duty.  

Addressing the first theory, the service department evidence 
clearly establishes that the Veteran was on active duty for 
training for the period from February 9, 1981, to July 9, 
1981.  The orders dated in February 1981 ordered him to a 
period of active duty for training.  An official statement of 
duty status dated in July 1981 confirmed those dates, as well 
as the type of duty, i.e., active duty for training.  
Likewise, a military request for emergency medical care, 
dated in July 1981, reported that the Veteran had been 
injured on June 28, 1991, while on active duty for training.  
Other military documents pertaining to his subsequent period 
of disability identify the service as active duty for 
training.  

The Veteran contends that the military's characterization of 
his service as ACDUTRA is erroneous.  However, earlier, the 
Veteran himself signed an affidavit in July 1981, requesting 
to remain beyond the scheduled date of release from "active 
duty training" to complete his hospital care.  Additionally, 
in a statement received in September 2007, to clarify his 
service, the Veteran stated that he had performed active duty 
for training from February 9, 1981, to July 9, 1981.  
Nevertheless, in view of the Veteran's contentions, the 
Department of Defense was contacted in November 2007, and 
again verified that the Veteran did not have any active duty 
between June 22, 1979, and January 18, 1982.  

Thus, the weight of the evidence, including some of the 
Veteran's own statements, establishes that he was on ACDUTRA, 
and not active duty, during the relevant time period.  
Moreover, this is the characterization certified by the 
service department, and if he believes it to be in error, the 
proper recourse is to apply to the Board for Correction of 
Military Records; VA cannot revise his dates of service.  

Concerning his second theory of entitlement, an extended 
period of eligibility may be granted when it is determined 
that the Veteran was prevented from initiating or completing 
the chosen program of education within the otherwise 
applicable eligibility period because of a physical or mental 
disability that did not result from the Veteran's willful 
misconduct.  It must be clearly established by medical 
evidence that such a program of education was medically 
infeasible.  38 C.F.R. § 21.7051(a)(2).  In addition, VA must 
receive a claim for an extended period of eligibility 
provided by 38 C.F.R. § 21.7051 by the later of the following 
dates: (1) One year from the date on which the Veteran's 
original period of eligibility ended; or (2) One year from 
the date on which the Veteran's physical or mental disability 
no longer prevented him or her from beginning or resuming a 
chosen program of education. 38 C.F.R. § 21.1032(c) (2009).  

In this case, the Veteran contends that he pursued a program 
of education during 1979 and 1980.  He then entered into 
service in February 1981, and then was disabled from July 
1981 to January 1982, after suffering kidney failure.  Thus, 
he claims that he was prevent from pursuing his chosen 
program of education from July 1981 to January 1982, due to 
disability.

In support of his claim of disability, medical evidence shows 
that he was hospitalized in a Naval hospital after having 
experienced pain, nausea, and vomiting while engaged in 
recreational activity in June 1981.  Tests disclosed a left 
hydronephrosis secondary to probably congenital ureteropelvic 
junction obstruction, and he underwent pyeloplasty.  

On June 30, 1981, he was determined to be not fit for duty or 
release from ADUTRG.  In August 1981, he was determined to be 
incapacitated from July 10, 1981, to September 30, 1981.  He 
was determined to be entitled to pay and allowances during 
that period.  Medical records show that on September 8, 1981, 
it was noted that he could return to duty on October 1.  On 
September 29, 1981, he had no complaints and the wound was 
healed.  In November 1981, however, it was noted that he had 
been in an auto accident and was sore all over.  It was noted 
that he still had moderate caliectasis, but less than prior 
to the pyeloplasty.  Subsequently, the period for entitlement 
to pay and allowances due to disability was extended to 
January 11, 1982.  

The Veteran contends, in essence, that since his MGIB 
entitlement was reduced by the length of time between his two 
verified periods of active duty, i.e., the time when he was 
eligible to receive Chapter 34 benefits, that his disability 
during that period, which prevented him from pursuing a 
program of education under the Chapter 34 program, should be 
used to extend his converted entitlement under the Chapter 30 
program.  In other words, since his Chapter 30 entitlement 
was reduced by the time during which he could have been 
receiving Chapter 34 benefits, his Chapter 30 entitlement 
should be extended by the length of time he was disabled 
during that same period.  

This fairness argument, however, is not supported by the law.  
The limited circumstances under which the break in service 
are not applied to reduce the period of Chapter 30 
entitlement do not include disability, other than a period of 
hospitalization following release as a prisoner of war.  
38 C.F.R. § 21.7050(b), (g).  The provisions pertaining to 
extension of Chapter 30 eligibility apply to entitlement 
under that program only.  In this regard, the Veteran's 
entitlement was converted from Chapter 34 to Chapter 30, 
pursuant to specific provisions of law, but once converted, 
the regulations pertaining to Chapter 30 apply, including 
dates of eligibility.  There is no provision for applying the 
regulations pertaining to one program to the other program.  
There is no provision for the retroactive application of 
Chapter 30 regulations to the Veteran's period of Chapter 34 
entitlement.  The Veteran was not entitled to receive Chapter 
30 benefits during his break in service, and, therefore, his 
disability during that period may not be used to extend his 
delimiting date for receipt of Chapter 30 benefits.  

It should also be noted that the Veteran was advised, in July 
2000, of his adjusted delimiting date, and told at that time 
that he should write and explain if he thought that date was 
wrong; he did not respond to that letter.  

Though sympathetic to the fairness of the Veteran's 
arguments, unfortunately, the law clearly precludes benefits 
in these circumstances.  Federal laws authorizing monetary 
benefits are enacted by Congress, and, unless an individual 
meets all of the requirements of a particular law, he or she 
is not entitled to the benefit; indeed the benefit cannot be 
awarded, regardless of the circumstances.  See, e.g., Office 
of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 
L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 
16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 
(1994).  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt does not apply, and the claim 
must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The Veteran's arguments are essentially equitable in nature.  
The Secretary of VA has discretionary power to provide 
equitable relief, and the appellant is free to apply to the 
Secretary and request that he exercise his discretionary 
authority to grant his claim on an equitable basis.  See 38 
U.S.C.A. § 503 (West 2002); 38 C.F.R. § 2.7 (2009); see also 
Darrow v. Derwinski, 2 Vet. App. 303, 304-06 (1992); Taylor 
v. West, 11 Vet. App. 436, 440-41 (1998); Harvey, supra.  An 
application for equitable relief is NOT an appeal from this 
Board decision; the procedures for appealing this Board 
decision are detailed in the notice of rights to appeal, 
appended to this decision.  If he wishes to file for 
equitable relief, he should contact the Secretary's office 
for information as to the proper procedures.  


ORDER

The claim for an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, beyond July 6, 2007, is denied.




____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


